Citation Nr: 0620760	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  98-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to service-connected residuals of 
prostatitis.

2.  Entitlement to a temporary total rating based upon 
treatment in June 1997 requiring convalescence under the 
provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and July 2000 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter was previously before the 
Board and was remanded in March 2000, July 2002, and June 
2005.  The veteran and his spouse testified at a hearing at 
the RO in December 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the RO.

2.  There is no medical evidence of carcinoma of the prostate 
during service or for decades thereafter and the 
preponderance of the evidence is against a nexus between the 
veteran's prostate cancer and any incident of or finding 
recorded during service.

3.  The veteran's prostate cancer was not caused or 
aggravated by his service-connected prostatitis.

4.  The June 1997 treatment received by the veteran was not 
for service-connected disability.



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated during 
active service, nor may it be presumed to have been incurred 
therein, and it is not it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).

2.  The criteria for entitlement to a temporary total rating 
based upon surgical treatment in June 1997 for a service-
connected disability requiring convalescence have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2001 and June 2005 letters, VA informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The June 2005 letter also directed the 
appellant to tell VA about any additional information or 
evidence that he wanted VA to try to get for him in relation 
to his case and explicitly directed the veteran to send any 
pertinent evidence he had in his possession.  The Board finds 
that these letters fulfill VA's duties to notify the 
appellant.  The appellant has been notified of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id.

In this case, the June 2005 VCAA letter sent to the veteran 
directed him to submit to the VA any other evidence or 
information that the pertained to his claim.  Thus, the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims, but he was not 
provided with notice of the type of evidence necessary to 
establish the degree of disability or an effective date for 
the claimed disability.  Despite the inadequate notice 
provided to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board notes that the veteran 
and his representative have alleged no prejudice as a result 
of this error.  Additionally, as the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for prostate cancer and entitlement to a 
temporary total disability rating, any questions as to the 
appropriate effective date or rating to be assigned are 
rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded this case 
several times and the RO has made numerous attempts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records and VA medical 
records.  The veteran has been afforded a VA examination and 
a Veterans Health Administration (VHA) medical opinion has 
been obtained, which addresses the contended causal 
relationships.  There is sufficient medical evidence of 
record to adjudicate this appeal.  Under these circumstances, 
there is no further duty to provide another examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service Connection for Prostate Cancer

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as malignant tumors, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a)  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995)..

The veteran's service medical records do contain evidence of 
some abnormality of the prostate, although there were no 
findings recorded that were attributed to prostate cancer.  
Additionally, current medical evidence shows a diagnosis of 
prostate cancer.  The salient issues are whether or not the 
veteran's current prostate cancer is related to his active 
duty service or his service-connected residuals of 
prostatitis.   To this end, there are several medical 
opinions of record.  

A May 2000 VA examination report shows that the veteran 
reported a history of an enlarged prostate during active duty 
service (March 1951 to February 1953.)    There were no 
abnormalities noted on physical examination and laboratory 
testing.  The physician noted that it was unlikely that the 
veteran's prostate cancer was the result of his urinary tract 
condition.  

There is no medical evidence of carcinoma of the prostate 
during service or for decades thereafter.  To the extent that 
the veteran is now contending that he had problems 
continually after service, his contentions are outweighed by 
the negative post-service medical evidence.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence]. The Board finds that the preponderance of the 
evidence is against a nexus between the veteran's prostate 
cancer and any incident of or finding recorded during 
service.

The veteran and his wife testified at a May 1998 hearing at 
the RO that they believed his current prostate cancer was 
related to his prostate problems during active duty service.  

A March 2004 medical opinion from Dr. H. W. (initials used to 
protect veteran's privacy) notes that the question of whether 
prostate cancer could be caused or aggravated by prostatitis 
is just beginning to be scientifically examined.  It was 
noted that two studies out of 114 examined suggest that there 
may be an association between prostatitis and prostate 
cancer.  This is a meta-analysis retrospective study which 
clearly states that causality is unclear, due in part to the 
fact that recall bias and detection bias cannot be ruled out.  
Studies suggest that there may be a greater risk of prostate 
cancer in men with an increasing number of sexual partners 
with an accompanying higher prevalence of sexually 
transmitted disease.  Billis and Magan conclude that 
inflammatory prostatic atrophy does not appear to be 
associated with histologic incidental carcinoma or high-grade 
intraepithelial neoplasia. (Arch Pathol Lab Med. 2004 
Jul:127(7):840-4).  A recent issue of TIME magazine had as 
its feature article the growing attention that inflammation 
is receiving in an attempt to relate this process directly to 
several disease entities.  To date, however, no direct link 
between prostate cancer and chronic inflammation has been 
established.  Recall and detection bias are pertinent with 
regard to this case in question. The often used clinical 
diagnosis of "prostatitis" remains controversial and comes 
under scrutiny.  This diagnosis literally translates to 
"inflammation of the prostate."  It is well known that many 
men who present with the myriad of complaints once associated 
with this disorder fail to exhibit any evidence of infection 
or histologic confirmation of inflammation.  This lack of 
objective findings has given rise to a renaming of this 
spectrum of symptoms to include "pelvic floor myalgia" 
(pain in the pelvic muscle) and "prostadynia" (pain in the 
prostate) which are non-inflammatory in nature.  Effective 
treatment continues to elude identification.  A review of 
this veteran's record dating back to the 1950s fails to 
provide objective findings of documented infection or active 
inflammation that is asserted to be a causative factor.  The 
above information leads to the conclusion that a direct link 
between the veteran's asserted prostatitis and his eventual 
formation of prostate cancer cannot be established.
The Board notes that there is no contrary opinion of record.  

The Board acknowledges the veteran's contentions that his 
prostatitis either caused or aggravated his prostate cancer; 
however, opinions regarding medical causation and diagnosis 
require medical skills and must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the competent medical evidence is against a 
finding that the veteran's prostate cancer was caused or 
aggravated by his service-connected prostatitis.

Temporary Total Disability Rating

In determining whether the veteran is entitled to a temporary 
total convalescent rating, the applicable regulation includes 
the following:

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this 
section effective the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release.  

(a)	Total ratings will be assigned under 
this section if treatment of a service-
connected disability resulted in: 

(1)	Surgery necessitating at least 
one month of convalescence 
(Effective as to outpatient surgery 
March 1, 1989.) 

(2)	Surgery with severe 
postoperative residuals such as 
incompletely healed surgical wounds, 
stumps of recent amputations, 
therapeutic immobilization of one 
major joint or more, application of 
a body cast, or the necessity for 
house confinement, or the necessity 
for continued use of a wheelchair or 
crutches (regular weight-bearing 
prohibited). (Effective as to 
outpatient surgery March 1, 1989.) 

(3)	Immobilization by cast, without 
surgery, of one major joint or more. 
(Effective as to outpatient 
treatment March 10, 1976.)

38 C.F.R. § 4.30 (2003). 

In the case at hand, the record shows that the veteran 
received treatment for prostate cancer in June 1997.  
However, as noted above, the veteran is not service-connected 
for prostate cancer.  Therefore, the June 1997 medical 
treatment was not for a service-connected disability.  As 
such, the June 1997 treatment does not meet the requirements 
for a temporary total disability rating because the treatment 
was not for a service-connected disability.  Thus, 
entitlement to a temporary total disability rating pursuant 
to 38 C.F.R. § 4.30 is not warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  That is, as the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application in the instant case.  Id.; also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for prostate cancer, to include as 
secondary to service-connected prostatitis is denied.

A temporary total rating based upon treatment in June 1997 
requiring convalescence under the provisions of 38 C.F.R. 
§ 4.30, under the provisions of 38 C.F.R. § 4.30, is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


